DETAILED ACTION
Receipt of Arguments/Remarks filed on August 10 2021 is acknowledged. Claims 2-6, 20-25, 33 were/stand cancelled. Claims 1, 14, 18-19 and 26-27 were amended. Claims 36-37 were added.  Claims 1, 7-19, 26-32 and 34-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 10 2021 and August 16 2021 filed after the mailing date of the non-final on May 10 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Rejections



The amendments filed August 10 2021 have overcome the rejection of claims 1, 3, 5, 7-8, 13-15, 17-19, 21-29 and 31-35 under pre-AIA  35 U.S.C. 102b as being anticipated by Vandervoort et al. (International Journal of Pharmaceutics, 2002) as evidenced by Philip et al.  Vandervoort et al. does not expressly teach the particle size distribution.  
The amendments filed August 10 2021 have overcome the rejection of claims 1, 3, 5-8, 13-15, 21-29, 31 and 33-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jilek et al. in view of  Muller et al.  Neither Jilek et al. or Muller et al. teach the instantly claimed particle distribution.
The amendments filed August 10 2021 have overcome the rejection of claims Claim(s) 1, 3, 5, 7-8, 13-15, 17-19, 21-29 and 31-35 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Roy et al. as evidenced by Cleland et al. and the rejection of claims 1, 3, 5, 7-8, 13-15, 17-19, 21-29 and 31-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. in view of Cleland et al.   Roy et al. expressly teaches a polydisperse particle size in figure 6.  Thus, the instantly claimed size distribution is not rendered anticipated or obvious by Roy et al.  
New and Modified Rejections Based on Amendments in the reply filed on August 10 2021

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-19, 26-32 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
Claim 1 recites PLGA particles with an average diameter ranging from about 0.3 microns to about 1 micron, a zeta potential ranging from -100 to -30 mV and a size distribution ranging from about 10% to about 50% of the average diameter range.  This 
Support for the size distribution can only be found in the table on page 54.  On this page a size distribution of 10-50% is recited.  However about 10 or about 50% is not recited.  Additionally, it does not state that this size distribution is based on the average diameter range.  Secondly, this size distribution is only in relation to PLGA with a molecular weight of 5 to 50 kDa, a zeta potential of -30 to -50 mV, copolymer ratio of 50:50 and no comment on the actual average particle size.  Perhaps the particle size is 624.3 nm which table 4 shows has a zeta potential of about -32.7 mV. The specification teaches generally zeta potentials of less than -100 mV with other specifically contemplated zeta potentials of less than about -50 mV, -40 mV, -60 mv and -75 mV (see paragraphs 0020, 0032, 0092).  Average diameters of particles range from about 0.1 microns to about 10 microns with other ranges including about 0.2 to about 2 microns, about 0.3 to about 5 microns, about 0.5 to about 3 microns and about 0.5 micron (paragraph 0023) as well as about 0.5 to about 1 microns (paragraph 0032).  
Here, the instant specification did not contemplate the instantly claimed size distribution over the scope claimed.  Thus, this combination is considered new matter.  

Claims 14 and 27 recites the limitation that the PLGA has a molecular weight of at least about 12 kDa.  The specification (paragraph 0076) discloses molecular weights of 12 to 48 kDa, 12 to 98 kDa but does not describe the instantly claimed limitation.  Specifically, no upper limit is recited with the limitation of at least about 12 kDa.  Thus this limitation results in the claim reading on embodiments outside the taught range of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is not directed to a method but a composition.  Thus, it is unclear what method is being referred to by the recitation “the method of claim 1”.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7-8, 13-18, 17-19, 26-29, 31-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. (International Journal of Pharmaceutics, 2002, cited in the Office action mailed on May 10 2021) in view of Ozturk et al. (Pharmazie, 2010).
Applicant Claims
The instant application claims a pharmaceutical composition comprising negatively charged poly (lactic-co-glycolic acid) (PLGA) particles, wherein the PLGA particles have an average diameter ranging from about 0.3 µm to about 1 µm a zeta 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Vandervoort et al. is directed to biocompatible stabilizers in the preparation of PLGA nanoparticles.  PLGA utilized was Resomer® 503H which has a molecular weight of 34,000 (page 78, section 2.1).  A graphical representation of the particle size of PLGA nanoparticles obtained is given in Figure 2.  Particle sizes ranging from 300 to 3000 nm were measured.  For most polymers the size measured in points 3 and 4 are larger than point 1 and 2 (relating to the different PVA concentration).  Particle sizes are shown both before and after freeze drying.  Zeta potential values of the PLGA preparations before and after freeze-drying are shown in in table 3.  Carbopol (stabilizer) at points 3 and 4 created PLGA particles that had zeta potentials of -50.6 and -52.5 respectfully.  Poloxamer (stabilizer) at points 3 and 4 created PLGA particles that had zeta potentials of -49.4 and -41.9 respectfully.  The size at these points are about 400 nm (0.4 microns) for carbopol and about 800 and 400 nm (0.8 and 0.4 microns) for poloxamer (figure 2).  The particle size is an important particle property as it can influence the biopharmaceutical properties of the particle preparations.  The biodistribution of the particles may also depend on the particle size.  Particle size can be controlled by altering the concentration of PVA or the concentration of the other stabilizers in the formulation (page 84, paragraph bridging left and right column).  The zeta potential value is an important particle characteristic as it can include both particle 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Vandervoort et al. teaches the importance of particle size, Vandervoort et al. is silent to the particle distribution.  However, this deficiency is cured by Ozturk et al.
	Ozturk et al. is directed to the influence of technological parameters on the physiochemical properties of blank PLGA nanoparticles.  Resomer 503H is utilized (page 665, right column).  It is taught that increasing PVA concentration resulted in smaller particle sizes and narrower particle size distributions (p<0.05), because PVA in the water phase enhances the stabilization of water droplets against coalescence and results in more uniform particle size distribution as the viscosity of the aqueous phase increases.  Also higher homogenization ranges and longer durations decreased the mean diameter of the particles (p<0.05).  Tables 1 and 3 show the effect of PLGA concentration and homogenization on particle size of nanoparticles.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al. and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization 
Regarding the claimed for intravenous administration and the limitation claim 26, this is the intended use.  A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 and MPEP 2145.  Vandervoort et al. teaches suspensions of the particles.  Clearly the particles are capable of performing the intended use.  
Regarding claims 7-8, Resomer 503H has a molecular weight of 28 kDa has about a 50:50 ratio of lactide to glycolide as taught by Ozturk et al. (section 3.1).  
Regarding claims 34-35, Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).  Vandervoort et al. teaches measurement of particle size with a zetasizer 3000 (Malvern Instruments) (section 2.5.1, page 81) which appears to be a similar device utilized in the instant specification (see paragraph 194 for example).  


Claims 1, 7-19, 26-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. in view of Ozturk et al. as applied to claims 1, 7-8, 13-18, 17-19, 26-29, 31-32 and 34-37 and in further view in view of Cleland et al. (US Patent No. 7582311, cited in the Office action mailed on 11/9/20).
Applicant Claims
The instant application claims the composition comprises a buffer, an isotonic agent, a surfactant, or a combination thereof.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Vandervoort et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Vandervoort et al. teaches a composition comprising PLGA particles, Vandervoort et al. does not teach the composition additionally comprises a buffer, isotonic agent, surfactant or combination thereof.  However, this deficiency is cured by Cleland et al.   
	Cleland et al. is directed to an injection vehicle for polymer-based formulations.  The invention relates to injection vehicles for particular suspension, e.g. polymer-based formulations and associated pharmaceutical formulations (column 1, lines 15-20).  The pH of the composition should be close to physiological norm of about 7.0 (column 5, lines 30-32).  Aqueous solvents are preferred and include physiological buffers and physiological saline (column 5, lines 39-41).   Physiological saline is defined as a 0.9% sodium chloride in water (column 3, lines 63-64).  The composition can include other components, such as a physiologically acceptable excipient or stabilizer.  These include antioxidant (e.g. ascorbic acid), anionic surfactants and/or a preservative.  These excipients or stabilizers can be added to the injection vehicle (column 9, lines 35-54).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al., Ozturk et al. and Cleland et al. and utilize aqueous solvents such as physiological buffers or physiological saline (i.e. isotonic agent).  One skilled in the art would have been motivated to utilize these 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al., Ozturk et al. and Cleland et al. and utilize physiological acceptable excipients or stabilizer such as preservative and/or anionic surfactants.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 13-15, 17-19, 26-29, 31-33 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9913883 in view of Ozturk et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a pharmaceutical composition comprising negatively charged poly (lactic-co-glycolic acid) (PLGA) particles, wherein the PLGA particles have an average diameter ranging from about 0.3 µm to about 1 µm a zeta potential ranging from -100 mV to -30 mV, and a size distribution ranging from about 10% to about 50% of the average diameter range, wherein the PLGA particles are free from an additional therapeutic agent, and wherein the pharmaceutical composition is formulated for intravenous administration.
	Patent ‘883 claims a method of inducing monocyte and/or neutrophil apoptosis in a subject comprising administering to said subject in need thereof an effective amount of a pharmaceutical composition comprising negatively charged poly(lactic-co-glycolic acid) (PLGA) particles and a pharmaceutically acceptable carrier, wherein said particles are free from attached or embedded peptides, antigens, and additional drugs or therapeutics, wherein the subject has an autoimmune disorder, an inflammatory disease is a transplant recipient, has ischemic reperfusion injury, atherosclerosis, has suffered from a cardiac infraction, or has a bacterial or viral infection, and wherein the administration induces monocyte and/or neutrophil apoptosis in the subject.  Zeta potential between 0 and -75 mV is claimed.  Particle sizes claimed is between about 0.1 microns to 10 microns.  Ratio of lactic acid to polyglycolic acid is 50:50.

Ozturk et al. is directed to the influence of technological parameters on the physiochemical properties of blank PLGA nanoparticles.  Resomer 503H is utilized (page 665, right column).  It is taught that increasing PVA concentration resulted in smaller particle sizes and narrower particle size distributions (p<0.05), because PVA in the water phase enhances the stabilization of water droplets against coalescence and results in more uniform particle size distribution as the viscosity of the aqueous phase increases.  Also higher homogenization ranges and longer durations decreased the mean diameter of the particles (p<0.05).  Tables 1 and 3 show the effect of PLGA concentration and homogenization power on particle size of nanoparticles.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’883 and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  One skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size.  Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired properties.  
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as the method of the Patent utilizes a composition which is the same as instantly claimed in view of Ozturk et al.
Claims 1, 7-19, 26-32 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9913883 in view of Ozturk et al. as applied to claims 1, 7-8, 13-15, 17-19, 26-29, 31-33 and 34-37 above and in further view of Ewert et al. (US Patent No. 8067547). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant application claims the composition comprises a buffer, an isotonic agent, a surfactant and/or a preservative.
	The teachings of US Patent ‘883 and Ozturk et al. are set forth above.
	Patent ‘883 does not claim a buffer, an isotonic agent, a surfactant and/or a preservative.  However, this deficiency is cured by Ewert et al.
	Ewert et al. is directed to stable and soluble antibodies inhibiting TNalpha.  TNalpha is utilized in the treatment of join inflammation (column 1, lines 45-55).  Pharmaceutical composition include physiologically acceptable carriers or excipients.  These include buffers and/or preservatives.  Preservatives reduce bacterial action.  Buffers resist the changes in pH.  Isotonic means that the formulation has essentially the same osmotic pressure as human blood (column 12, lines 27-64 and column 13, lines 8-33).  Surfactants are added such that it reduces aggregation and minimizes the formation of particulates and/or reduces adsorption (column 17, lines 1-11).
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘883, Ozturk et al. and Ewert et al. and utilize common carriers or excipients such as buffers, preservatives, isotonic agents and surfactants.  All of the claimed elements were known in the prior art and one skilled Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1, 7-8, 13-15, 17-19, 26-29, 31-32 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11045492 (copending Application No. 15918682, USPGPUB No. 20190060354) in view of Ozturk et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘492 claims a method of treating cancer in a subject comprising administering to said subject a composition comprising a negatively charged particle wherein said particle is free from therapeutic agents.  PLGA is claimed.  Ratio of polylactic to polyglycolic acid is 50:50.  Zeta potential claimed is between -100 mV and 0 mV.  Diameter of the particle is between 0.1 and 10 microns.  Zeta potential of -40 mV and -75 mV is claimed.  Diameter of 0.2 to 2 microns is claimed.
Patent ‘492 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
The teachings of Ozturk et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’492 and Ozturk et al. and manipulate 
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as the method of the Patent utilizes a composition which is the same as instantly claimed in view of Ozturk et al..

Claims 1, 7-19, 26-32 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11045492 (copending Application No. 15918682, USPGPUB No. 20190060354) in view of Ozturk et al. as applied to claims 1, 7-8, 13-15, 17-19, 26-29, 31-32 and 34-38 above and in further view of Ewert et al. (US Patent No. 8067547). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
The teachings of Patent ‘492 and Ozturk et al. are set forth above.
Patent ‘492 does not claim a buffer, an isotonic agent, a surfactant and/or a preservative.  However, this deficiency is cured by Ewert et al.
	The teachings of Ewert et al. are set forth above.
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1, 7-19, 26-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16842565 (USPGPUB No. 20200338116) in view of Ozturk et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘565 claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain.  The diameter of the particles is from about 0.1 to 10 microns or 0.2 to about 2 microns.  Excipient including preservatives, buffering agents, surfactants, etc. are claimed.  
Copending’ 565 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
The teachings of Ozturk et al. are set forth above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7-19, 26-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16842341 (USPGPUB No. 20200276227). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
Copending ‘341 claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from -100 mV to about 0 mV or narrower ranges of -100 to -50 mV.  The diameter of the particles is from about 0.1 to 10 microns or about 0.2 to 
Copending’ 341 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
The teachings of Ozturk et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of copending ‘341 and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  One skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size.  Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed August 10 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) with respect to claim 34-35, these limitations are not product by process claims.  Thus the basis for this rejection is unclear.  

Applicants argue that (2) Vandervoort et al. does not expressly or inherently disclose a size distribution ranging from about 10% to about 50% of the average diameter range.  It is argued that as shown in the Elhofy declaration particle size distribution can vary greatly even among lots having similar average diameters.  It is argued that Vandervoort et al. does not teach intravenous administration.
Regarding Applicants’ second argument, Vandervoort et al. is silent to the size distribution.  While it is true that it doesn’t expressly teach the size distribution since it is silent, the examiner cannot agree that it can’t inherently possess it.  Clearly it possess some size distribution.  Ozturk et al. teaches formation by a similar process which shows a narrow size distribution.  Thus, it is entirely possible that the size distribution of the particles taught in Vandervoort et al. fall within the scope claimed.  Nonetheless, such manipulation to achieve the desired size distribution is obvious based on the teachings of Ozturk et al.   While the Elhofy declaration does show different particle size distribution in figure 1, the declaration does not state what the % size distribution corresponds to for the various lots.  As explained by Applicants the size distribution as 
Applicants argue that (3) particle sizes and distributions outside the pending claims are not efficacious or safe for targeted administration to phagocytic cells.  It is argued that particles smaller than 0.2 microns are not targeted to phagocytic cells.  Larger particles pose toxicity risk.
Regarding Applicants’ third argument, firstly, it is noted that Applicants own patent (US Patent No. 9913883) claims that negatively charged particles between about 0.1 microns and about 10 microns can be administered to a subject to induce monocyte and/or neutrophil apoptosis which is contrary to what Applicants are now alleging.  Secondly, the examiner cannot agree that particle size differences are unexpected.  
Applicants argue that (4) the zeta potential is unexpected.  Applicant refer to Pearson which shows PLGAhi-PEMA (zeta potential of -40 to -50 mV) show statistically significant improvements in inhibiting proinflammatory cytokines compared to PLGAlo-PVA and PLGAhi-PVA (zeta potential- of -20 mV).  Applicants argue that exhibit 2 of the Elhofy declaration compares particles having the claimed size and charge as claimed to positive or neutral particles.  It is argued that these results are unexpected and of a particle and statistical significance.  It is argued that is a 2-fold change observed between particles with -50 mV zeta potential vs +40 mV zeta potential.  It is argued that exhibit 2 states that survival statistics for PLGA-IMPS were similar to those treated with PS-IMPs.  It is argued that there is significance of the PLGA molecular weight as taught in Pearson.

The prior art suggests particles with the same zeta potential and particle size.  Neither the declaration nor Pearson establish an unexpected effect over the full scope of the claims.  While Vandervoort does not measure inflammatory responses of particles such is not claimed and thus Vandervoort is not required to teach such a response.  Additionally, the instant claims are directed to a product, the examiner directs In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).  Thus comparison of two separate molecular weights wherein one falls within the scope is not sufficient to establish that this unexpected effect would occur over the full scope of the claims.  Furthermore, Vandervoort et al. teaches a molecular weight falling with all claimed ranges.  The only difference between Vandervoort et al. and the instant claims is Vandervoort et al. is silent to the particle size distribution.  The burden is Applicants to establish Vandervoort et al. does not possess the particle size distribution which Ozturk et al. would seem to suggest it would and that such distribution is unobvious or unexpected.  Thus, Applicants data which shows a difference in particle size, zeta potential or molecular weight is not a comparison to the closest prior art Vandervoort which exemplifies all of these parameters falling within the scope claimed.  
	Finally, the examiner notes that they are not of the position that Applicants have established the instant claimed particle size and zeta potential are unexpected.  Applicant are reminded that if such size and charged are established as critical, then only those ranges expressly supported in the instant specification would not be considered new matter.  Narrowing of a range from a broader disclosure is not necessarily considered new matter when the expectation would be that there is no distinction in terms of operability of applicants process or of the achieving the desired result.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  However, when such narrowed range is successfully demonstrated to possess a property not possessed by the larger genus and such property was not expressly taught in the instant specification, then such narrowed ranges would be considered new matter. 
Applicant argues that (5) the claims in the ‘883 patent are methods whereas the instant claims are directed to a composition.  The USPTO typically considers compositions and methods of use to be independent and patentably distinct.  It is argued that Patent ‘883 does not claim the particular particle size distribution. 
Regarding applicant’s fifth argument, the instant application is a CON of US Application No. 14210136 (US Patent ‘883).  Since the instant application is a CON, the 121 shield does not apply. Even if the Application was a DIV, the DIV would not be due to a restriction requirement set forth by the examiner.  Thus, the 121 shield would not apply.  Note MPEP 804.  Since patent ‘833 claims a composition with similar particles, the scopes overlap.  Ozturk et al. renders obvious the particle size distribution.  
	Applicant argues that (6) copending ‘682 (now US Patent No. 11045492) is a method and the instant claims is a composition.  The USPTO typically considers compositions and methods of use to be independent and patentably distinct.  It is argued that Patent ‘492 does not claim the particular particle size distribution. 
Regarding applicant’s sixth argument, the instant application is a CON of US Application No. 15918682. Since the instant application is a CON, the 121 shield does not apply. Even if the Application was a DIV, the DIV would not be due to a restriction requirement set forth by the examiner.  Thus, the 121 shield would not apply.  Note 
	Applicant argues that (7) copending ‘565 and ‘341 do not have the diameter or zeta potential claimed and recite a polyamino acid side chain on the PLGA particles.  
Regarding applicant’s seventh argument.  Copending ‘565 claims a diameter of about 0.2 to about 2 microns which substantially overlaps the instantly claimed diameter.  Applicants have not demonstrated the criticality of 0.3 microns compared to 0.2 microns.  The PLGA particles have a negative surface charge.  This genus overlaps the instantly claimed range.  Applicants have not demonstrated the criticality of the claimed zeta potential for the reasons set forth above.  Regarding the ‘341 application, an overlapping zeta potential including a narrower zeta potential of -50 to -100 mV or -40 to -50 mV is claimed.  This anticipates the claimed zeta potential.  Copending ‘341 claims a diameter of about 0.2 to about 2 microns which substantially overlaps the instantly claimed diameter.  Applicants have not demonstrated the criticality of 0.3 microns compared to 0.2 microns.  Ozturk et al. renders obvious the particle size distribution.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616